Exhibit 10.1 MONOLITHIC POWER SYSTEMS, INC. EMPLOYMENT AGREEMENT This Employment Agreement (this “ Agreement ”) by and between Bernie Blegen (the “ Executive ”) and Monolithic Power Systems, Inc. (the “ Company ”), is entered into as of July 19, 2016 . RECITALS WHEREAS , the Company and the Executive entered into an offer letter effective on August 22, 2011 (the “ Offer Letter ”). WHEREAS , the Company and the Executive desire to supersede and replace the Offer Letter in light of Executive’s new position and greater responsibilities as a Section 16 Officer of the Company. NOW, THEREFORE , the Company and the Executive agree that in consideration of the foregoing and the promises and covenants contained herein, the parties agree as follows: 1. Certain Definitions . For purposes of this Agreement: (a) “ Cause ” means (i) the Executive’s failure to perform the duties or responsibilities of the Executive ’s employment, in any material respect, as reasonably required or directed by the Board of Directors of the Company (the “ Board ”) or the Chief Executive Officer (the “
